internal_revenue_service department of the treasury number release date index number 860d washington dc person to contact telephone number refer reply to cc fip plr-127159-00 date date legend trust remic remic remic trustee department date date date date date date date date date date year dear this is in reply to a letter dated date requesting a ruling that remic be granted an extension of time to elect to be treated as a real_estate_mortgage_investment_conduit remic under sec_860d of the internal_revenue_code facts trust was created pursuant to a_trust agreement agreement dated date trust consists of a pool of assets that is segregated into four groups remic and remic represent the assets contained in group sec_1 and remic represents the assets contained in group the offering circular supplement states that remic elections will be made for a double remic series ie remic sec_1 and and a separate remic election will be made for remic as a result trustee was required plr-127159-00 to file three remic elections remic 3’s tax_year is a calendar_year and the first taxable_year for remic ended on date the agreement required trustee to make an election to treat remic as a remic under sec_860d trustee timely filed forms application_for automatic_extension of time to file u s return for a partnership remic or for certain trusts for remic sec_1 and form_8736 is required to be filed to receive an automatic three-month extension to file an income_tax return on form_1066 u s remic income_tax return trustee filed second requests for extensions for remic sec_1 and on forms application_for additional extension of time to file u s return for a partnership remic or for certain trusts to extend the due_date for filing the forms in date after the due_date for seeking an extension of time to elect remic status for remic had passed trustee discovered that it had failed to file the form_8736 on date and the form_8800 on date trustee filed the form_1066 on behalf of remic by date on date trustee’s department had undergone a thorough reorganization as a result of the reorganization personnel in the department were required to take on additional duties and develop new areas of expertise in date the individual in the department who was responsible for filing remic extensions left the department this responsibility was reassigned to a new person in the department who did not have experience with filing remic extensions moreover specific internal charts used by personnel in the department to identify entities for remic extension purposes indicated that only two rather than three remic elections had to be made on behalf of trust on date trustee filed this request for relief under sec_301_9100-1 of the income_tax regulations to make a remic election under sec_860d for its taxable_year ending date law and analysis sec_860d of the code provides that an entity which meets the requirements of a remic under sec_860d may elect to be treated as a remic for its first taxable_year and that such election must be made on the return for its first taxable_year sec_1_860d-1 provides that a qualified_entity makes a remic election by timely filing for its first taxable_year a form_1066 signed by a person authorized to sign that return this regulation also provides a reference to sec_301_9100-1 for rules regarding extensions of time for making elections sec_1_860f-4 provides that the due_date and any extensions for filing a remic’s annual tax_return are determined as if the remic were a partnership plr-127159-00 therefore pursuant to sec_1_6013-1 a remic’s annual return must be filed on or before the fifteenth day of the fourth month following the close of the taxable_year unless an extension is granted sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i sets forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the information and representations submitted we conclude that remic has satisfied the requirements for granting a reasonable extension of time to elect remic status therefore remic is granted a reasonable extension of time to elect remic status for purposes of sec_860d and sec_1_860d-1 and the election will be considered to have been timely made accordingly remic is granted an extension of time until date to make an election to be treated as a remic for year this ruling is limited to the timeliness of the remic election of remic this ruling does not relieve remic from any penalty that it may owe as a result of its failure to timely file form_1066 this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether remic meets the requirements of a remic under sec_860d no opinion is expressed with regard to whether remic 3’s tax_liability is not lower in the aggregate for all years to which the election applies than such tax_liability plr-127159-00 would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the district director’s office will determine such tax_liability for the years involved if the district director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely lon b smith acting associate chief_counsel financial institutions products enclosures copy of this letter sec_6110 copy
